OPINION — AG — QUESTION: "MR. PAUL G. DARROUGH, JR., WAS APPOINTED BY THE GOVERNOR JUNE 19, 1963 — TO THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION — BOARD OF REVIEW, EFFECTIVE JUNE 19, 1963, HOWEVER, SAID APPOINTMENT WAS NOT FILED IN THE OFFICE OF SECRETARY OF STATE UNTIL JUNE 24, 1963. MR. DARROUGH SUCCEEDS MR. DARROUGH'S APPOINTMENT AND THE QUESTION IS WHEN DID MR. DARROUGH'S APPOINTMENT BECOME EFFECTIVE, THAT IS ON WHICH OF THE DATES JUNE 19, 1963 OR JUNE 24, 1963?" — JUNE 24, 1963 (KEY WORDS: GOVERNOR, AUTHENTICATED WITH THE SEAL OF THE STATE, OFFICIAL ACTS OF THE GOVERNOR) CITE:  ARTICLE VI, SECTION 18 (FRED HANSEN)